46 F.3d 1152
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Charles A. SCHULTZ, Defendant-Appellant.
No. 94-4047.
United States Court of Appeals, Tenth Circuit.
Jan. 19, 1995.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court granting the United States motion for summary judgment and denying the pro se defendant's motion for summary judgment.  Defendant appeals on the grounds that the district court erred in granting the government's motion for summary judgment because the judgment upon which the complaint was based was void and because the statute under which petitioner was prosecuted was invalid and, further, on the grounds that the government filed its complaint outside the applicable statute of limitations.  We affirm.


3
We review a grant of summary judgment de novo applying the same legal standard as that applied by the district court to determine whether any genuine issue of material fact is in dispute and whether the substantive law was correctly applied.  Ash Creek Min. Co. v. Lujan, 969 F.2d 868 (10th Cir.1992).  Defendant was a ticketed passenger on an airline flight when security personnel discovered a loaded revolver in his carry-on luggage.  The FAA assessed a civil penalty against him for violations of the Federal Aviation Regulations and 901(d) of the Federal Aviation Act.  Defendant received a full hearing before an administrative law judge (ALJ) who assessed a civil penalty of $2000.  The ALJ's determination was appealed to the administrator of the FAA who affirmed the ALJ's initial decision.  The United States filed this action to reduce to judgment the civil penalty against the defendant by the FAA.  Defendant here attempts to collaterally attack the validity of the FAA order.  The district court correctly determined that it was without jurisdiction to consider the collateral attack and granted summary judgment in favor of the United States.  We agree with the district court that there are no genuine issues of material fact to dispute in this case and that the law is clear that the district court has no jurisdiction to consider a collateral attack on the FAA order.  This case is controlled by U.S. v. McBride, 788 F.2d 1429, 1432 (10th Cir.1986).  AFFIRMED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470